Citation Nr: 1526607	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a new apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits.

2.  Whether termination of the past apportionment of the Veteran's VA disability compensation benefits, effective November 1, 2009, was proper.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is the former spouse of a Veteran who served on active duty from July 1971 to June 1973.  The appellant and the Veteran divorced in October 2009.

With regard to the issue of entitlement to a new apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits, this matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that it appears that the Veteran has been afforded due process notice and provided a copy of the January 2014 statement of the case (SOC) as is mandated in contested claims (see 38 C.F.R. §§ 19.100, 19.101, 19.102).  In any event, with regard to any arguable defects in completing the contested claims procedures, the Board finds that the Veteran is not prejudiced by the issuance of this decision without correction of such defects (as this decision is favorable to him, and a remand for corrective action on the issue decided at this time would only cause needless delay).

This case has been affected by a substantial apparent procedural error.  In January 2010, the RO notified the appellant and the Veteran of its determination that the appellant be awarded an apportionment of the Veteran's compensation benefits effective from August 1, 2009.  In February 2010, the Veteran notified the RO that he had divorced the appellant in October 2009.  On June 8, 2010, the RO notified the appellant and the Veteran that the RO had terminated the appellant's apportionment of the Veteran's benefits effective November 1, 2009 based on the divorce shown to have been granted on October 1, 2009.  The June 8, 2010 letter to the appellant informed her that she had 60 days to file a notice of disagreement to initiate an appeal of the termination of her past apportionment award.  See 38 C.F.R. § 20.501 ("In simultaneously contested claims, the Notice of Disagreement from the person adversely affected must be filed within 60 days from the date of mailing of the notification of the determination to him or her; otherwise, that determination will become final.").

The appellant replied within 8 days of the June 8, 2009 determination with a written statement received by the RO on June 16, 2010 that stated, in pertinent part: "Appeal The Decision.  This Letter Is A Notice of Disagreement" (emphasis in original).  The letter contained further discussion clearly identifying the appellant's desire to appeal on the matter of the propriety of the termination of her past apportionment award.  The RO replied more than 17 months later, with a November 2011 letter to the appellant erroneously informing her that her notice of disagreement was untimely and that the propriety of the apportionment termination was not on appeal.  The November 2011 letter reveals that the RO confused the date and appeal window for the January 2010 decision that awarded the apportionment with the date and appeal window for the June 2010 decision that terminated the apportionment.  The November 2011 letter erroneously explained that the appellant had 60 days from the date of the January 2010 letter to appeal the decision, but this is clearly incorrect as the appellant's June 16, 2010 notice of disagreement was clearly appealing the propriety of the termination of the apportionment and was well timely to the June 8, 2010 letter notifying her of its termination (and notifying her that she had 60 days from the date of that letter to appeal).  The RO confused the January 2010 determination with the June 2010 determination.

The appellant relied upon the RO's erroneous November 2011 letter and accepted the RO's invitation to file a new claim to attempt to establish an apportionment of the Veteran's benefits.  The resulting claim to establish a new apportionment of the Veteran's benefits ultimately led to the appeal properly perfected and certified to the Board at this time (issue #1 listed above).  However, the Board is unable to overlook that that the appellant also properly initiated an appeal on the propriety of the termination of her past apportionment award that has not been properly acted upon and remains pending.

Accordingly, with regard to the issue of the propriety of the termination of the appellant's past apportionment of the Veteran's VA disability compensation benefits (effective November 1, 2009), this matter is before the Board (for the limited purpose of directing the RO to issue an SOC as is required by Manlincon v. West, 12 Vet. App. 238 (1999)) on appeal of a June 2010 decision of the St. Louis RO.

The procedural history has created a somewhat awkwardly situated pair of issues in different extents of appellate status.  The Board must consider whether the pending challenge to the propriety of the termination of the appellant's past apportionment is inextricably intertwined with, or perhaps subsumes, the perfected appeal of the denial of creation of a new apportionment.  The Board finds that the appellant's challenge of the propriety of the termination of her past apportionment is a separate and distinct issue from her appeal of the RO's later denial to establish a new apportionment of the Veteran's benefits.  One of the issues is resolved by the matter of law that the appellant is not a valid claimant in the matter.  Significantly, it is not in dispute that the appellant has not been the spouse of the Veteran since October 1, 2009 (when they divorced).  The appellant has repeatedly acknowledged this fact, including in a February 2014 statement in which she acknowledges "we are no longer married" and identifies that the "date of divorce [is] Oct 1st 2009...."

As discussed below, the uncontested fact that the appellant was no longer the Veteran's spouse at the time of her claim for a new apportionment (whether such claim is deemed to have arisen from her June 2010 correspondence or her December 2011 correspondence) leads to a conclusion that she is not a valid claimant to seek a new apportionment of the Veteran's VA compensation benefits.  That matter is properly resolved as a matter of law.

In contrast, however, the appellant is not similarly an invalid claimant in the distinct matter of the June 2010 termination of the apportionment she had previously been awarded (on the basis of a claim she filed in August 2009 when she was still the Veteran's spouse).  In that matter, the appellant is not a claimant at all, but rather is appealing an adverse determination against her previously established interest.  The matter was not initiated by her and her standing arises from having been stripped of her previously established entitlement / interest in the Veteran's VA compensation benefits (and it created an overpayment debt).

As both issues are, to different extents, in appellate status, the Board must address each issue on its own appropriate terms.  The Board concludes that the perfected appeal arising from a claim filed by the appellant as the Veteran's ex-spouse is appropriately resolved at this time with a decision on the basis of the appellant's lack of valid claimant status for an attempt to establish a new apportionment of the Veteran's VA compensation benefits.  That issue is resolved as a matter of law on a basis not dependent on any pending matter in controversy (she expressly does not contend she was the Veteran's spouse at any time during the pendency of this claim).

On the other hand, the matter of the appellant's challenge of the propriety of the RO's termination of the apportionment she had actually been awarded, clearly must be remanded for the purpose of issuing an SOC.

The issue of the propriety of the termination of the appellant's past apportionment of the Veteran's VA disability compensation benefits (effective November 1, 2009) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant and the Veteran divorced in October 2009; neither party has questioned the validity of the divorce decree.

2.  The appellant filed her current claim for an apportionment of the Veteran's VA compensation benefits in December 2011 (i.e., after her divorce from the Veteran).


CONCLUSION OF LAW

The appellant is not a proper claimant to seek a new apportionment of the Veteran's VA compensation benefits.  38 U.S.C.A. §§ 101(31); 5307 (West 2014); 38 C.F.R. §§ 3.1(j), 3.450, 3.451, 3.458, 3.50 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA has no application where (as here) under governing law (38 U.S.C.A. § 5307) the appellant is not a proper claimant for the benefit sought.  No amount of notice or assistance would enable her to obtain the benefit sought.

Legal Criteria, Factual Background, and Analysis

All or any part of the Veteran's VA compensation benefits may be apportioned to a spouse, minor children, or dependent parents in accordance with 38 U.S.C.A. § 5307 and 38 C.F.R. § 3.450.  There is no legal entitlement to an apportionment for a former spouse following a divorce (as a former spouse does not meet the legal definition of spouse for VA benefits purposes; see 38 C.F.R. §§ 3.50, 3.1(j)).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran receives VA compensation benefits for four disabilities with a combined rating of 90 percent (and a total disability rating based on individual unemployability due to service-connected disability (TDIU)).  The appellant seeks an apportionment of these benefits essentially upon the basis that she alleges the Veteran deserted her during a period of significant illness and has left her in a state of health and financial crisis.

The appellant and the Veteran married in December 1987 and resided together until their separation on our about the 2nd day of July 2009 (documented in the record, including as recited in the pertinent October 1, 2009 Civil Judgment of Dissolution of Marriage).  They had no children together (also documented in the October 1, 2009 Judgment); thus they have had no minor children together during the pendency of the instant claim.  The appellant and the Veteran divorced in October 2009; neither party has questioned the validity of the divorce decree.  The appellant filed the instant claim for an apportionment of the Veteran's VA compensation benefits in December 2011 (i.e., after her divorce from the Veteran).

As discussed above, there has been significant confusion in this matter arising from a November 2011 letter from the RO erroneously instructing the appellant that she did not appeal the termination of her part apportionment award.  The Board observes that this November 2011 letter may be read as offering to interpret her June 2010 correspondence as having raised a new claim for apportionment, and the appellant's December 2011 reply as accepting that offer.  The RO deemed the claim for a new apportionment as arising from her December 2011 reply.  Even if the Board deems the claim to have arisen from her June 2010 correspondence, it nevertheless remains the uncontested fact that the appellant was not the Veteran's spouse at the time of such claim.

Because the appellant was not married to the Veteran (i.e., not his spouse) at any time during the pendency of the current claim, she is not a proper claimant for an apportionment under the governing Statute (38 U.S.C.A. § 5307) and Regulation 38 C.F.R. § 3.450), i.e., not eligible for an apportionment as a matter of law.  The Board has no authority to grant a benefit that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  Therefore, the appeal must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App.426 (1994).

The Board acknowledges that the appellant has urged consideration the difficulties she faces with health and financial struggles in connection of the dissolution of her marriage to the Veteran.  To the extent the appellant presents arguments invoking what amounts to entitlement on an equitable basis (i.e., a sense of fairness and just due), the Board understands her contentions and sympathizes.  However, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  (The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).)

There is no reasonable doubt to be resolved in this matter.  Regardless, the "benefit of the doubt" rule does not apply in cases involving contested claims (as here) because the benefit of the doubt cannot be given to both an appellant and a Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Finally, the Board notes that in the January 2014 SOC the RO mistakenly stated that the date of the divorce of the appellant and the Veteran was "September 9, 2009."  The appellant corrected the RO's error in her February 2014 statement, stating (correctly, as is established by the documentation of record) that the date of the divorce was October 1, 2009.  The Board here notes that the appellant is correct, but that the discrepancy in the SOC has no substantive significance to the outcome of this appeal as it remains the case, in either event, that the appellant was not the Veteran's spouse at any time during the pendency of this claim for a new apportionment.


ORDER

The appeal seeking creation of a new apportionment of the Veteran's VA compensation benefits is denied.


REMAND

As discussed in greater detail above, in the Introduction section of this decision, the appellant filed a timely June 2010 notice of disagreement to initiate an appeal concerning the propriety of the June 2010 determination that terminated her previously established apportionment of the Veteran's VA compensation benefits (effective November 1, 2009).  As discussed above, the RO has never issued an SOC addressing that notice of disagreement.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC addressing the appellant's June 2010 notice of disagreement on the matter of whether termination of the past apportionment of the Veteran's VA disability compensation benefits, effective November 1, 2009, was proper.  (The AOJ must ensure that all contested claims procedures under 38 C.F.R. §§ 19.100, 19.101, 19.102 are followed.)  The appellant should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


